DETAILED ACTION
This is in response to communication filed on 6/6/2022.
Status of Claims
Claims 1 – 20 are pending, of which claim 1 and 11 are in independent form.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Claim Rejections - 35 USC § 101
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit, U.S. Patent Application 2019/0188391 (hereinafter referred to as Margalit).

Referring to claim 1, Margalit discloses “A method for protecting execution of a program against a fault injection attack in a data processing system” ([0018] fault injection countermeasure circuitry), “the method comprising: executing a first conditional operation while the program execution is in a first state, wherein when an evaluation of a condition of the first conditional operation is true, the program execution proceeds forward from the first state to a second state, and wherein when an evaluation of the first conditional operation is false, program execution remains at the first state” ([0038] and [0092] conditional branches may be attractive targets for hackers seeking a worthwhile target, in a given code, to attack. For example, a conditional branch may be an attractive target for a hacker because the branch may route the code flow either to a first option which grants an end-user secret information or to a second option which deems the end-user non-authentic hence does not provide the secret information); “and executing a second conditional operation while the program execution is in the second state, wherein a condition of the second conditional operation is substantially the same as the condition of the first conditional operation” ([0200] sequence of branches based on the same condition).
	Margalit does not appear to explicitly disclose “wherein when an evaluation of the condition of the second conditional operation is true, the program execution proceeds forward from the second state to a third state, and wherein when an evaluation of the condition of the second conditional operation is false, program execution returns to the first state.”
	However, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to duplicate the teachings of Margalit ([0038] and [0092]) so that when a sequence of branches is executed (as in [0200]), multiple branches may be used to route the code flow either to a first option which grants an end-user secret information or to a second option which deems the end-user non-authentic hence does not provide the secret information.  At [0092], Margalit teaches “For example, a conditional branch may be configured either to jump to a code section which provides a user with some secret information, based on a preceding operation, e.g. conditional on the user having successfully provided user authentication in a previous operation, or jump somewhere else, or not jump at all.”  Further, at [0200] Margalit teaches Implementing A Sequence Of Conditional Branches: For example, one technique among many such, for making fault injection more difficult, hence less likely e.g. as per category a above, is to repeat the conditional branch n>l times, e.g. twice (n=2) in which case the first branch jumps to a second branch which is the one which jumps to the final destination, both branches in the n=2, or more generally all n branches, being based on the same condition.
	As learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

As per claim 5, as above, Margalit discloses ([0038] and [0092] conditional branches may be attractive targets for hackers seeking a worthwhile target, in a given code, to attack. For example, a conditional branch may be an attractive target for a hacker because the branch may route the code flow either to a first option which grants an end-user secret information or to a second option which deems the end-user non-authentic hence does not provide the secret information)
Further, Margalit discloses “executing a third conditional operation from the third state, wherein a condition of the third conditional operation is identical to the
condition of both the first and second conditional operations” ([0200] to repeat the conditional branch n>1 times).
	Also, as above, it would have been obvious to one of ordinary skill in the art to duplicate the teachings of Margalit at [0038] and [0092] so that when a sequence of branches is executed (as in [0200]), multiple branches may be used to route the code flow either to a first option which grants an end-user secret information or to a second option which deems the end-user non-authentic hence does not provide the secret information.  At [0092], Margalit teaches “For example, a conditional branch may be configured either to jump to a code section which provides a user with some secret information, based on a preceding operation, e.g. conditional on the user having successfully provided user authentication in a previous operation, or jump somewhere else, or not jump at all.”  Further, at [0200] Margalit teaches Implementing A Sequence Of Conditional Branches: For example, one technique among many such, for making fault injection more difficult, hence less likely e.g. as per category a above, is to repeat the conditional branch n>l times, e.g. twice (n=2) in which case the first branch jumps to a second branch which is the one which jumps to the final destination, both branches in the n=2, or more generally all n branches, being based on the same condition.
Also, it would be obvious to one of ordinary skill to revert back to the first (non-access) state if the third conditional operation is found to be false.
	In other words, it would have been obvious to duplicate Margalit’s teachings so that “when an evaluation of a condition of the third conditional operation is true, the program execution stays in the third state, and wherein when an evaluation of the condition of the third conditional operation is false, program execution goes back from the third state to the first state.”
	As learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

	As per claim 6, Margalit discloses “the method is implemented as instructions stored on a non-transitory machine-readable storage medium” ([0063] a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, the computer readable program code adapted to be executed to implement a security method which dynamically, depending on processor core execution flow, controls fault injection countermeasure circuitry operative to protect the processor from fault injection attacks).

Referring to claim 11, claims 1 and 5 recite the corresponding limitations as that of claim 11.  Therefore, the rejections of claims 1 and 5 apply to claim 11. 

As per claim 15, Margalit discloses “the first, second, and third conditional operations are executed in a sequence” ([0200] sequence of branches based on the same condition).

Note, claim 20 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 20.

Claims 2, 3, 8 – 10, 12, 13, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Rohleder et al., U.S. Patent Application 2017/0124354 (hereinafter referred to as Rohleder).

	As per claim 2, as above, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to duplicate the teachings of Margalit ([0038] and [0092]) so that when a sequence of branches is executed (as in [0200]), multiple branches may be used to route the code flow either to a first option which grants an end-user secret information or to a second option which deems the end-user non-authentic hence does not provide the secret information.  Again, at [0092], Margalit teaches “For example, a conditional branch may be configured either to jump to a code section which provides a user with some secret information, based on a preceding operation, e.g. conditional on the user having successfully provided user authentication in a previous operation, or jump somewhere else, or not jump at all.”  Further, at [0200] Margalit teaches Implementing A Sequence Of Conditional Branches: For example, one technique among many such, for making fault injection more difficult, hence less likely e.g. as per category a above, is to repeat the conditional branch n>l times, e.g. twice (n=2) in which case the first branch jumps to a second branch which is the one which jumps to the final destination, both branches in the n=2, or more generally all n branches, being based on the same condition.
	As learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Margalit does not appear to explicitly disclose “checking that the program execution arrived in each of the first, second, and third states from an allowed previous state, wherein if the program execution is determined to have arrived at the third state from an allowed previous state, the program execution can remain in the third state, and if the program execution is determined to have arrived at the third state from an unallowed state, the program execution returns to the first state.”
However, Rohleder discloses another method for protecting information including “checking that the program execution arrived in each of the first, second, and third states from an allowed previous state, wherein if the program execution is determined to have arrived at the third state from an allowed previous state, the program execution can remain in the third state, and if the program execution is determined to have arrived at the third state from an unallowed state, the program execution returns to the first state” ([0004] unauthorized access of lifecycle information and access to internal information (access key).  [0021] comparing FSM results, ensure that transitions between lifecycle states comply with security protocol. [0026] state transition evaluation module (STM) with redundantly operating FSMs verifying the state sequences.  [0028] comparing outputs of FSMs and if any mismatch, prevent access to the LC information).
Margalit and Rohleder are analogous art because they are from the same field of endeavor, which is methods for rejecting attacks that attempt to gain unauthorized access to data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margalit and Rohleder before him or her, to modify the teachings of Margalit to include the teachings of Rohleder so that a sequence of program states are checked to ensure that state transitions comply with allowable progression of states.
The motivation for doing so would have been to add another layer of protection by ensuring that not only is the current state capable of accessing secret date, but the state transitions that preceded the current state were also proper.
Therefore, it would have been obvious to combine Rohleder with Margalit to obtain the invention as specified in the instant claim.

	As per claim 3, Margalit does not appear to explicitly disclose “the allowed previous state is stored in a register bit field and wherein checking that program execution arrival in the third state is from the allowed previous state further comprises checking the register bit field for the allowed previous state.”
	However, Rohleder discloses “the allowed previous state is stored in a register bit field and wherein checking that program execution arrival in the third state is from the allowed previous state further comprises checking the register bit field for the allowed previous state” ([0019] and [0021] checks on the state transition flags).
Margalit and Rohleder are analogous art because they are from the same field of endeavor, which is methods for rejecting attacks that attempt to gain unauthorized access to data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margalit and Rohleder before him or her, to modify the teachings of Margalit to include the teachings of Rohleder so that a sequence of program states are checked to ensure that state transitions comply with allowable progression of states.
The motivation for doing so would have been to add another layer of protection by ensuring that not only is the current state capable of accessing secret date, but the state transitions that preceded the current state were also proper.
Therefore, it would have been obvious to combine Rohleder with Margalit to obtain the invention as specified in the instant claim.

	As per claim 8, Margalit does not appear to explicitly disclose “performing the steps of executing using a first state machine in the data processing system; performing the steps of executing using a second state machine in the data processing system; and determining that the first and second state machines both reach the third state via the second state.”
	However, Rohleder discloses “performing the steps of executing using a first state machine in the data processing system; performing the steps of executing using a second state machine in the data processing system; and determining that the first and second state machines both reach the third state via the second state” ([0021] comparing FSM results, ensure that transitions between lifecycle states comply with security protocol. [0026] state transition evaluation module (STM) with redundantly operating FSMs verifying the state sequences. [0028] comparing outputs of FSMs and if any mismatch, prevent access to the LC information. [0039] FSMs are redundant and initialized to the same state, such that if the same sequence of inputs is applied to each, then each FSM will arrive at the same state).
Margalit and Rohleder are analogous art because they are from the same field of endeavor, which is methods for rejecting attacks that attempt to gain unauthorized access to data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margalit and Rohleder before him or her, to modify the teachings of Margalit to include the teachings of Rohleder so that multiple FSMs execute and determining that the first and second state machines both reach the third state via the second state.
The motivation for doing so would have been to add another layer of protection by ensuring that not only is the current state capable of accessing secret date, but the state transitions that preceded the current state were also proper.
Therefore, it would have been obvious to combine Rohleder with Margalit to obtain the invention as specified in the instant claim.

	As per claim 9, Rohleder discloses a pair of redundantly operating finite state machines ([0026]).
	Neither Margalit nor Rohleder appears to explicitly disclose “the first state machine is a software state machine and the second state machine is a secure hardware state machine.”
	However, both hardware and software finite state machines are known in the art.  ‘Using State Machines In Your Designs’ by Hank Wallace is provided as an evidentiary reference to show that both hardware and software finite state machines are known in the art.  Further, another provided evidentiary reference is Tanenbaum’s ‘Structured Computer Organization – Second Edition.’ Tanenbaum states at page 11 “Hardware and software are logically equivalent. Any operation performed by software can also be built directly into the hardware and any instruction executed by the hardware can also be simulated in software. The decision to put certain functions in hardware and others in software is based on such factors as cost, speed, reliability, and frequency of expected changes. There are no hard and fast rules to the effect that X must go into the hardware and Y must be programmed explicitly. Designers With different goals may, and often do, make different decisions.”
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Margalit/Rohleder so that the multiple finite state machines are built with only hardware finite state machines, only software finite state machines, or a combination of hardware and software finite state machines.
	As is known in the art (and stated by Tanenbaum), “any operation performed by software can also be built directly into the hardware and any instruction executed by the hardware can also be simulated in software. The decision to put certain functions in hardware and others in software is based on such factors as cost, speed, reliability, and frequency of expected changes. There are no hard and fast rules to the effect that X must go into the hardware and Y must be programmed explicitly. Designers With different goals may, and often do, make different decisions.”

Note, claim 10 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 10.
Also, claim 10 introduces “the first and second state machines.”  As above, Rohleder discloses “the first and second state machines” ([0021] comparing FSM results, ensure that transitions between lifecycle states comply with security protocol. [0026] state transition evaluation module (STM) with redundantly operating FSMs verifying the state sequences. [0028] comparing outputs of FSMs and if any mismatch, prevent access to the LC information. [0039] FSMs are redundant and initialized to the same state, such that if the same sequence of inputs is applied to each, then each FSM will arrive at the same state).
Margalit and Rohleder are analogous art because they are from the same field of endeavor, which is methods for rejecting attacks that attempt to gain unauthorized access to data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margalit and Rohleder before him or her, to modify the teachings of Margalit to include the teachings of Rohleder so that multiple FSMs execute and determining that the first and second state machines both reach the third state via the second state.
The motivation for doing so would have been to add another layer of protection by ensuring that not only is the current state capable of accessing secret date, but the state transitions that preceded the current state were also proper.
Therefore, it would have been obvious to combine Rohleder with Margalit to obtain the invention as specified in the instant claim.

Note, claim 12 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 12.

Note, claim 13 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 13.

Note, claim 17 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 18.

As per claim 19, Margalit does not appear to explicitly disclose “the steps of performing and determining are executed in parallel by the first and second state machines.”
However, Rohleder discloses “the steps of performing and determining are executed in parallel by the first and second state machines” ([0013] concurrent operations at different stages, [0023] concurrently checked by repeated redundant operations, [0040] processing of the flag sets by the two FSMs may occur concurrently).
Margalit and Rohleder are analogous art because they are from the same field of endeavor, which is methods for rejecting attacks that attempt to gain unauthorized access to data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margalit and Rohleder before him or her, to modify the teachings of Margalit to include the teachings of Rohleder so that multiple FSMs execute and performing and determining are executed in parallel.
The motivation for doing so would have been to provide for faster throughput.
Therefore, it would have been obvious to combine Rohleder with Margalit to obtain the invention as specified in the instant claim.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Rohleder, as applied to claims above, further in view of ‘Securing Conditional Branches in the Presence of Fault Attacks’ by Robert Schilling et al. (hereinafter referred to as Schilling) (from Applicant’s IDS).

As per claim 4, Rohleder discloses “the register bit field stores” information “for the allowed previous state” ([0019] and [0021] state transition flags).
Neither Margalit nor Rohleder appears to explicitly disclose “the register bit field stores a program counter value for the allowed previous state.”
	However, Schilling discloses methods for protecting conditional branches wherein a comparison of flags results in a program counter being updated (section III ‘CFI protection mechanism contains a dedicated internal state S for each value of the PC, which is updated when executing the conditional branch’).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Schilling’s program counter usage with the method of Margalit/Rohleder so that “the register bit field stores a program counter value for the allowed previous state.”
Margalit, Rohleder, and Schilling are analogous art because they are from the same field of endeavor, which is security and rejecting attacks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margalit, Rohleder, and Schilling before him or her, to modify the teachings of Margalit and Rohleder to include the teachings of Schilling so that the register bit field stores a program counter value for the allowed previous state.
The motivation for doing so would have been to eliminate the single point of failure present in state-of-the-art CFI protection schemes (as stated by Schilling in section III, paragraph beginning with ‘Without further measure”).
Therefore, it would have been obvious to combine Schilling with Margalit and Rohleder to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 14.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Soukharev et al., U.S. Patent Application 2020/0044819 (hereinafter referred to as Soukharev).

	As per claim 7, Margalit discloses “the first and second conditional operations are logically identical if-then-else operations” ([0092]).
	Margalit does not appear to explicitly disclose the first and second conditional operations “having different implementations.”  
	Applicant describes different implementations in Fig. 2 and [0014] as utilizing A=B for one implementation and using A!=B for another implementation.
	However, Soukharev discloses first and second conditional operations “having different implementations” ([0113] - [0115] countermeasures can make duplicated implementations more independent.  For example, two functions producing inverted output of one another. Thus, an attacker would have to flip one bit in one direction and another bit in the other direction). 
Margalit and Soukharev are analogous art because they are from the same field of endeavor, which is fault injection countermeasures.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Margalit and Soukharev before him or her, to modify the teachings of Margalit to include the teachings of Soukharev so that first and second conditional operations have different implementations.
The motivation for doing so would have been to add another level of security by forcing an attack to have to flip one bit from 1 to 0 and another from 0 to 1, which is much harder for an attacker (as stated by Soukharev at [0114] – [0115]).
Therefore, it would have been obvious to combine Soukharev with Margalit to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 16.

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8 – 9 that:
Margalit does not disclose the combination of the “first conditional operation” and the “second conditional operation” as claimed in claim 1.
Neither paragraph 0038 or 0092 disclose the combination of limitations of claim 1, for example, “wherein when an evaluation of a condition of the first conditional operation is true, the program execution proceeds forward from the first state to a second state, and wherein when an evaluation of the first conditional operation is false, program execution remains at the first state,” and “wherein when an evaluation of the condition of the second conditional operation is true, the program execution proceeds forward from the second state to a third state, and wherein when an evaluation of the condition of the second conditional operation is false, program execution returns to the first state.” As can be seen, neither paragraph 0038 nor paragraph 0092 disclose either of the program execution of the first conditional operation or the second conditional operation.

However, paragraph 0200 does not disclose any details about how a “sequence of conditional branches” may be implemented.

The office action uses In re Harza as supporting rational for the obviousness rejection based on Margalit. However, claim 1 is more specific than a “mere duplication of parts” and In re Harza cannot be applied to claim 1. For example, even though claim 1 claims the first and second conditional operations are functionally equivalent, the program execution for each of the conditional operations is different as shown above. Therefore, claim 1 clearly claims more than a duplication of the teaching of Margalit as argued in the rejection. Therefore, claim 1 is not obvious over Margalit.

	The examiner disagrees.  First, Margalit clearly teaches “wherein when an evaluation of a condition of the first conditional operation is true, the program execution proceeds forward from the first state to a second state, and wherein when an evaluation of the first conditional operation is false, program execution remains at the first state” 
([0038] and [0092] conditional branches may be attractive targets for hackers seeking a worthwhile target, in a given code, to attack. For example, a conditional branch may be an attractive target for a hacker because the branch may route the code flow either to a first option which grants an end-user secret information or to a second option which deems the end-user non-authentic hence does not provide the secret information).  As further described in [0092], Margalit teaches “For example, a conditional branch may be configured either to jump to a code section which provides a user with some secret information, based on a preceding operation, e.g. conditional on the user having successfully provided user authentication in a previous operation, or jump somewhere else, or not jump at all.”  Thus, it can be seen that a conditional branch leads to a second state or remaining at a first state.
	Second, Margalit teaches: 
[0200] Implementing A Sequence Of Conditional Branches: For example, one technique among many such, for making fault injection more difficult, hence less likely e.g. as per category a above, is to repeat the conditional branch n>l times, e.g. twice (n=2) in which case the first branch jumps to a second branch which is the one which jumps to the final destination, both branches in the n=2, or more generally all n branches, being based on the same condition. This addresses vulnerability because here, for the branch to be hacked, a single fault would not suffice, and instead, a fault would need to be injected at each of two or more generally n points, which increases the level of complexity of hacking the subject execution flow.

	While [0200] does not describe details about how a “sequence of conditional branches” may be implemented, one of ordinary skill in the art would find it obvious to implement an execution “wherein when an evaluation of the condition of the second conditional operation is true, the program execution proceeds forward from the second state to a third state, and wherein when an evaluation of the condition of the second conditional operation is false, program execution returns to the first state.”  
As in [0038] and [0092] (described above), conditional branches “may route the code flow either to a first option which grants an end-user secret information or to a second option which deems the end-user non-authentic hence does not provide the secret information” and “a conditional branch may be configured either to jump to a code section which provides a user with some secret information” “or not jump at all.”  
Thus, while Margalit does not explicitly describe the execution of the sequence of conditional branches, it would have been obvious to one of ordinary skill in the art to duplicate the teachings of [0038] and [0092] so that a first conditional branch either jumps to the second branch (jump to a second state) or does not jump at all (remain at the first state).  This would be followed by another conditional branch either jumps to a secret code section (jump to a third state) or does not jump at all (remain at the first state).  Further, it is obvious to one of ordinary skill in the art that, in the sequence of conditional branches, the first conditional branch does not jump to the secret code section because the second conditional branch would be skipped.  In order for the second conditional branch to be executed, there must be another state between the first conditional branch and the second conditional branch.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184